Citation Nr: 1041029	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for the Veteran's cause of death, 
and if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to June 1946 and 
from January 1949 to October 1949, with additional service in the 
Army National Guard.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2005 and April 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the Veteran's 
death.  In July 2009 and March 2010, the Board remanded the claim 
for additional development.

At the outset, the Board notes that, shortly before the Veteran 
died, he filed a claim for service connection for Parkinson's 
disease, which was denied in a March 2002 rating decision.  In a 
July 2003 signed statement, the Veteran's spouse requested that 
the RO reconsider its denial of the Veteran's service connection 
claim, adding that if "reconsideration is denied please consider 
[this statement] a notice of disagreement."  However, as the RO 
indicated in an August 2003 letter, the Veteran's spouse had not 
been granted power of attorney to represent him before VA and, 
thus, could not submit a notice of disagreement on his behalf.  
In its August 2003 letter, the RO advised the Veteran that, if he 
wished to challenge the denial of his service connection claim, 
he would need to submit a notice of disagreement with his own 
signature.  However, the Veteran died without filing such a 
notice of disagreement.  Accordingly, the Board finds that the 
Veteran did not initiate an appeal with respect to the March 2002 
RO rating decision and, thus, did not have a claim pending at the 
time of his death that would entitle the appellant to submit a 
claim for accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b).



FINDINGS OF FACT

1.  The claim for service connection for the Veteran's cause of 
death was previously denied in a May 2004 RO decision.  The 
appellant was notified of that decision but did not perfect a 
timely appeal.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new, and 
is also material because it raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran was not service connected for any disabilities 
during his lifetime. 

4.  Many years after service, the Veteran developed coronary 
artery disease and congestive heart failure.  His heart problems 
worsened over time, culminating in his death from atherosclerotic 
heart disease and failure in October 2002.  

5.  The competent evidence of record does not show that the 
Veteran's fatal atherosclerotic heart disease or failure, or any 
related heart problem, was caused by any incident or other aspect 
of his military service.

6.  The competent evidence of record does not show that the 
Veteran's Parkinson's disease was caused or aggravated by any 
aspect of his service.  Nor does that evidence show that 
Parkinson's disease was either the principal or a contributory 
cause of his death.

7.  The competent evidence of record does not otherwise show that 
a disability incurred in or aggravated by service caused or 
contributed substantially or materially to the Veteran's death.



CONCLUSIONS OF LAW

1.  The May 2004 RO decision that denied service connection for 
the Veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for the Veteran's cause 
of death.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1104 (2010).

3.  The criteria for service connection for the Veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant's claim for service connection for the Veteran's 
cause of death was denied in an May 2004 rating decision.  The RO 
declined to reopen the appellant's claim in its December 2005 and 
April 2006 rating decisions.  Accordingly, the Board must 
consider the question of whether new and material evidence has 
been received to reopen that claim because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The record shows that the appellant was notified of the RO's May 
2004 rating decision denying her cause of death claim, but did 
not submit a notice of disagreement.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
agency of original jurisdiction, the action having become final 
by the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the May 
2004 rating decision became final because the appellant did not 
file a timely appeal.

A claim may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the appellant filed an application to reopen her cause of 
death claim in January 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the last final decision 
consisted of an October 2005 death certificate, which indicated 
that the Veteran had died on October [redacted], 2005, of atherosclerotic 
heart disease and failure.  No other causes of death were listed.

Additional evidence before the RO at the time of the prior 
adjudication included service medical records, dated from May 
1946 to June 1946, which were negative for any complaints or 
clinical findings of heart problems.  Also of record were post-
service medical records showing that the Veteran had been treated 
for heart problems and numerous other disorders, including 
Parkinson's disease, diabetes, joint problems, septic shock, and 
cirrhosis, in the six years preceding his death.  Other evidence 
consisted of an April 2004 letter from a private hospice care 
provider, indicating that the Veteran had received at-home 
hospice services for symptoms of unspecified debility from May 
2002 until his death.  However, neither the hospice care 
provider's letter nor any of the other aforementioned clinical 
evidence indicated that the Veteran's atherosclerotic heart 
disease had been caused or aggravated during his periods of 
active duty.  Nor did that evidence suggest that the Veteran's 
death was in any other way related to service.

Based upon the evidence then of record, the RO determined that 
the Veteran's fatal atherosclerotic heart disease and failure 
were unrelated to his military service and that no other service-
related conditions had contributed substantially and materially 
to his death.  Consequently, the appellant's claim for service 
connection for the cause of the Veteran's death was denied.

The appellant applied to reopen her claim in July 2005.  During 
the pendency of this appeal, she submitted copies of private 
medical records that were previously before the RO.  The 
appellant has also submitted private hospice care records, which 
were not previously associated with the claims folder, showing 
that the Veteran underwent end-of-life treatment for heart and 
liver problems, arthritis, and Parkinson's disease.  Social 
Security Administration (SSA) medical records showing treatment 
for joint problems have also been added to the record.  

Additionally, the appellant has provided written statements 
asserting that the Veteran's death was caused or hastened, by 
complications of Parkinson's disease, which had its onset in 
service.  Those lay statements, prepared by the appellant and the 
Veteran's daughter and stepson, essentially contend that the 
Veteran's Parkinson's symptoms were triggered by in-service head 
trauma incurred from boxing and an injury in which a gun fired 
near his ear and knocked him unconscious.  Moreover, those 
statements indicate that, shortly before the Veteran died, his 
private treating physician expressly related his Parkinson's 
disease to his in-service head trauma.  

The Board finds that the newly submitted private and SSA medical 
records showing treatment for heart, liver, and joint problems 
are duplicative or otherwise cumulative of the clinical evidence 
that was considered at the time of the last final decision 
denying the appellant's claim and, therefore, are not material.

Conversely, the clinical records showing end-of-life hospice care 
for Parkinson's disease, in tandem with the lay statements 
regarding a nexus between that disease and the Veteran's military 
service, are both new and material.  That clinical and lay 
evidence collectively supports a new theory of entitlement to 
service connection for the Veteran's cause of death as it 
suggests that his death was due, at least in part, to Parkinson's 
disease resulting from in-service head trauma.  

The Board acknowledges that the record at the time of the prior 
May 2004 rating decision showed that the Veteran had suffered 
from Parkinson's disease during his lifetime.  However, there is 
no evidence that the RO adjudicators at that time considered the 
clinical records showing end-of-life hospice care for Parkinson's 
or the lay statements, submitted by the appellant and the 
Veteran's daughter and stepson, regarding that onset of that 
disease in service.  

Additionally, the Board is cognizant that lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Bostain v. West, 11 Vet. App. 124 
(1998); Moray v. Brown, 5 Vet. App. 211 (1993).  However, in this 
case it is not the appellant's own opinion that serves as the 
basis to reopen the claim, but rather her disclosure of facts 
regarding the end-of-life care the Veteran received for 
Parkinson's disease and the reported opinion of his private 
treating provider relating that condition to his in-service head 
trauma.  As lay persons, the appellant and the Veteran's daughter 
and stepson are competent to report having been told by a medical 
provider that the Veteran's Parkinson's disease had its onset in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Moreover, 
their lay statements are presumed credible for the purpose of 
determining whether they are material to the appellant's claim.  
Furthermore, those lay statements and the newly submitted 
clinical evidence showing end-of-life treatment for Parkinson's 
disease were not previously considered by agency decision makers, 
are not cumulative or redundant, relate to unestablished facts 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303 
(2010).  

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
appellant's claim for service connection for the Veteran's cause 
of death relates to previously unestablished facts as it suggests 
that his Parkinson's disease had its onset in service and 
contributed to his death.  Therefore, the Board finds that the 
new evidence, when presumed credible for the purpose of 
determining whether it is material, is material.  Accordingly, 
the claim is reopened, and the Board must now consider whether 
service connection is warranted on the merits.

Service Connection

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2010).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
A current disability must be related to service or to an incident 
of service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases that are shown to be manifest to a 
compensable degree (10 percent or more for cardiovascular disease 
and 30 percent or more for Parkinson's disease) within one year 
following the Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran died on October [redacted], 2002.  His death certificate 
lists atherosclerotic heart disease and failure as the cause of 
death.  He was not service connected for that disease or any 
other disability during his lifetime.  Nevertheless, the 
appellant now asserts that the Veteran developed Parkinson's 
disease as a result of in-service head trauma incurred from 
boxing and an injury involving a gun that fired near his ear and 
knocked him unconscious.  The appellant further maintains that 
the Veteran's service-related Parkinson's disease contributed 
substantially and materially to his death and that service 
connection for his cause of death is therefore warranted.  

At the outset, the Board acknowledges that only the service 
medical records from the Veteran's first period of active service 
have been associated with the claims folder.  Shortly before he 
died, the Veteran filed a claim for service connection for 
Parkinson's disease, which the RO attempted to develop by 
requesting his complete service medical records.  In an October 
2001 response to that request, the National Personnel Records 
Center indicated that the medical records from the Veteran's 
second period of active service were unavailable and presumed 
destroyed in a fire in 1973.  

When service records have been determined to have been destroyed, 
or are missing, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation 
by making multiple attempts to secure the Veteran's service 
medical records from a variety of sources, including from the 
Veteran and the appellant.  In response to these requests for 
information, the Veteran and appellant indicated that they did 
not have any service medical records in their possession, and 
were duly informed of the unavailability of such records.  
Accordingly, the Board finds that VA exhausted all efforts to 
obtain the outstanding service medical records.

The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of those inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's available service medical records do not 
corroborate the appellant's account of in-service treatment for 
boxing or gunshot-related head injuries.  Nor do those records 
contain any complaints or clinical findings of heart problems or 
symptoms related to Parkinson's disease.  

Pursuant to the Board's July 2009 remand, the Board obtained SSA 
medical records showing treatment for upper extremity joint 
problems following an April 1990 injury, which the Veteran 
incurred while working as a carpenter and which ultimately led to 
his retirement.  Additional post-service records show that in 
April 1991 and June 1992, the Veteran was treated for complaints 
of chest pains.  Contemporaneous clinical examinations were 
negative for any findings of coronary artery disease.  However, 
subsequent private medical records dated from February 1999 to 
December 2001 reveal that the Veteran was diagnosed with both 
that disease and congestive heart failure following a series of 
six myocardial infarctions and a suspected cerebral hemorrhage.  
During that period, he was also treated for joint and liver 
problems .  Additionally, records from a private medical provider 
dated from April 1997 to September 2001 show that the Veteran was 
diagnosed with and treated for Parkinson's disease.  

The record thereafter shows that the Veteran's overall health 
steadily worsened.  In April 2002, he was hospitalized and 
treated for septic shock.  Following his discharge from the 
hospital in May 2002, the Veteran was accepted for outpatient 
hospice care, which he continued to receive until his death in 
October 2002.  

Significantly, none of the Veteran's medical providers has 
indicated that the atherosclerotic heart disease and failure 
listed on his death certificate, or any of the other 
aforementioned conditions for which he was treated in the months 
preceding his death, was related to an in-service injury or to 
other aspect of his military service.

The appellant now maintains that the Veteran's private medical 
provider opined that his Parkinson's disease was caused by in-
service head trauma.  Medical records from the private physician 
who treated the Veteran for Parkinson's disease have been 
associated with the claims folder.  However, those private 
treatment records do not include any medical opinion relating the 
Veteran's Parkinson's disease to his military service.  The 
appellant has not submitted any other medical opinion evidence in 
support of her claim.  Nor has she provided information that 
would enable VA to obtain such evidence on her behalf, despite 
receiving correspondence from the RO requesting that she submit 
additional information to support his claim.  Consequently, any 
information that may have been elicited in support of the 
Veteran's claim has not been not obtained.  The Board reminds the 
Veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a claimant 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Based on a careful review of the complete record, the Board finds 
that the criteria for service connection for the cause of the 
Veteran's death have not been met.  The appellant herself has not 
contended, and the competent evidence does not otherwise show, 
any relationship between the Veteran's fatal heart disease and 
his military service.  Additionally, notwithstanding the 
appellant's assertions that the Veteran's Parkinson's disease 
also contributed to his death, the Board considers it significant 
that condition was not listed on his death certificate.  Although 
the Veteran was treated for Parkinson's disease during the final 
months of his life, no medical provider has indicated that 
condition was a principal or contributory cause of death.  Even 
assuming that was the case, however, service connection for the 
Veteran's cause of death could not be granted unless his 
Parkinson's disease was shown to be related to military service.  
That has not been established.  

The Board is mindful of the appellant's assertions that the 
Veteran's treating provider related his Parkinson's disease to 
boxing-related head trauma and an additional head injury that he 
incurred in service.  However, those assertions, while presumed 
credible for the purpose of reopening the appellant's cause of 
death claim, are subject to higher level of scrutiny when 
considering the merits of her claim.  In weighing credibility, VA 
may consider inconsistent statements, internal inconsistency and 
consistency with other evidence of record.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the Board considers it significant that no medical 
opinion evidence suggesting a relationship between the Veteran's 
Parkinson's disease and his military service has been associated 
with the claims folder.  Indeed, the record does not contain a 
positive nexus opinion from the Veteran's private treating 
physician, whom the appellant asserts related his Parkinson's 
disease to service, or from any other medical provider.  Given 
lack of any objective evidence supporting the appellant's 
allegations of a medical nexus, the Board finds that her 
allegations carry little probative weight with respect to the 
merits of her claim.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board recognizes that the appellant herself believes that the 
Veteran developed Parkinson's disease in service and that this 
condition contributed substantially and materially to his death.  
However, while the appellant is competent to testify that the 
Veteran suffered for many years from symptoms of Parkinson's 
disease, she is not competent, as a layperson without medical 
expertise, to provide a diagnosis, opine as to medical etiology, 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, there 
is no competent evidence establishing a nexus between the 
Veteran's service and his cause of death.  The record shows that 
the Veteran was not diagnosed with cardiovascular disease until 
1999, approximately five decades after his discharge from 
service.  Moreover, the earliest lay evidence of heart problems 
is dated in April 1991, when the Veteran complained of chest 
pains, which is still more than four decades after he left the 
military.  In view of the lengthy period without evidence of 
complaints or treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, as there is 
no evidence of cardiovascular disease within one year of 
separation from active duty, service connection on a presumptive 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board also finds that the competent evidence of record does 
not show that the Veteran's Parkinson's disease had its onset in 
service or manifested to sufficient degree to warrant service 
connection on a presumptive basis.  Moreover, even assuming, 
without admitting, that service connection for Parkinson's 
disease were warranted, the competent evidence of record does not 
show that condition contributed substantially or materially to 
the Veteran's death.  

Furthermore, as the Veteran was not service connected for any 
disability during his lifetime and the evidence does not show 
that an in-service event or injury caused or aggravated any of 
his subsequent nonservice-connected diseases, including his fatal 
atherosclerotic heart disease and failure, the Board finds that 
an opinion regarding the etiology of the Veteran's cause of death 
need not be obtained in this case.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

In sum, the weight of the competent evidence demonstrates that 
the Veteran died of fatal atherosclerotic heart disease and 
failure, which developed many years after service, and was not 
caused by any incident of service.  The Veteran was not service 
connected for that condition or any other disability during his 
lifetime.  Nor is there any competent evidence that otherwise 
relates his cause of death to his military service.  Thus, there 
is no basis for service connection for the cause of the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, that claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this determination, the Board is sympathetic to the 
appellant's claim and does not wish in any way to diminish the 
Veteran's service.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on this matters by the medical evidence of record.  
Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  Generally, 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.  38 U.S.C.A. § 5103(a) (West 2002); 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, the RO sent correspondence in October 2005, rating 
decisions in December 2005 and April 2006, a statement of the 
case in May 2007, and a supplemental statement of the case in 
November 2009.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board acknowledges that the October 2005 correspondence did 
not completely satisfy the notice criteria for new and material 
evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, as the instant decision reopened the claim for service 
connection for the Veteran's cause of death, that notice 
deficiency is determined to be harmless error. 

Additionally, the Board recognizes that the appellant was not 
provided with all of notice criteria required for DIC cases.  
However, the Board concludes that error was also nonprejudicial, 
as the Veteran was not service-connected for any disabilities 
prior to his death and the other notice requirements were met.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of her 
claim with an adjudication by the RO subsequent to receipt of the 
required notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for cause of death and that 
claim is reopened.  To that extent only, the appeal is granted.

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


